Citation Nr: 0525488	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as schizophrenia.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asthma, claimed as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hand injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant and J.J., M.D.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and September 2002 
rating decisions of a Regional Office of the Department of 
Veterans Affairs in San Juan, the Commonwealth of Puerto 
Rico.

In June 2004, the Board reopened the previously denied claim 
of entitlement to service connection for a psychiatric 
disability, and remanded the matter for additional 
development.  In the remand, the Board also noted that the 
veteran had filed a timely notice of disagreement for a 
September 1994 rating decision that denied the claims of 
entitlement to service connection for gonorrhea and asthma, 
and residuals of a hand injury.  The Board then directed the 
RO to take corrective action.  

Regarding the gonorrhea claim, in July 2004 the veteran wrote 
that he wanted to withdraw the issue.  Thus, this matter is 
not before the Board.  Regarding the asthma and hand injury 
claims, the RO issued a Statement of the Case to the veteran 
in July 2005 and the veteran perfected an appeal therefrom.  
(The psychiatric disorder claim remained denied.)  As such, 
the issues on appeal are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, the veteran indicated that he wanted to appear 
at a RO hearing.  Because the veteran has filed a timely 
request to appear at a RO hearing, the case must be remanded 
for additional development.  38 C.F.R. § 20.1304 (2004).

The case is REMANDED to the RO for the following action:

The veteran should be scheduled for a RO 
hearing.

The Board intimates no opinion as to any final outcome 
warranted in this case.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


